    Case: 3:18-cv-00580-jdp Document #: 117 Filed: 09/24/19 Page 1 of 1




                                            September 24, 2019




VIA ECF
Hon. James D. Peterson
U.S. District Judge
U.S. District Court for the Western District of Wisconsin
120 N. Henry St.
Madison, WI 53703

       Re:    Compliant Pharmacy Alliance Cooperative v. AmerisourceBergen Drug
              Corporation et al.,
              Case No. 3:18-cv-00580
Dear Judge Peterson:
       We, the undersigned counsel, represent Plaintiff Compliant Pharmacy Alliance
Cooperative and Defendants AmerisourceBergen Drug Corporation and
AmerisourceBergen Corporation. Per the Court’s order (Dkt. 116), we write to inform the
Court that the parties have executed a settlement agreement resolving the above-captioned
matter. The terms of the settlement agreement provide that Plaintiff Compliant Pharmacy
Alliance will file a stipulation of dismissal with the Court on or before October 7, 2019.
The Parties respectfully request the matter not be dismissed until that submission.
      Thank you for your attention to this matter and we are available at the Court’s
convenience to address any questions.


                                            Sincerely,


/s/ Philip J. Iovieno                           /s/ Larry R. (Buzz ) Wood, Jr.
Philip J. Iovieno                               Larry R. (Buzz) Wood, Jr.
Boies Schiller Flexner LLP                      Blank Rome LLP

Counsel for Compliant Pharmacy Alliance         Counsel for AmerisourceBergen Drug
Cooperative                                     Corporation and AmerisourceBergen
                                                Corporation
